Name: Decision (EU, Euratom) 2017/620 of the Representatives of the Governments of the Member States of 29 March 2017 appointing a Judge to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2017-04-01

 1.4.2017 EN Official Journal of the European Union L 89/9 DECISION (EU, Euratom) 2017/620 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 29 March 2017 appointing a Judge to the General Court THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) Article 48 of Protocol No 3 on the Statute of the Court of Justice of the European Union, as amended by Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council (1), provides that the General Court consists of 47 Judges as from 1 September 2016. Article 2(b) of that Regulation fixes the term of office of the seven additional Judges in such a way that the end of their term of office corresponds to the partial replacements of the General Court which will take place on 1 September 2019 and 1 September 2022. (2) It is on that basis that Mr Colm MAC EOCHAIDH has been nominated for the post of additional Judge of the General Court. (3) The panel set up under Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr MAC EOCHAIDH to perform the duties of Judge of the General Court. (4) Mr MAC EOCHAIDH should therefore be appointed for the period from the date of entry into force of this Decision to 31 August 2019, HAVE ADOPTED THIS DECISION: Article 1 Mr Colm MAC EOCHAIDH is hereby appointed Judge of the General Court for the period from the date of entry into force of this Decision to 31 August 2019. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 29 March 2017. The President M. BONNICI (1) Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council of 16 December 2015 amending Protocol No 3 on the Statute of the Court of Justice of the European Union (OJ L 341, 24.12.2015, p. 14).